Plaintiff in error was prosecuted in the district court of Okmulgee county, charged by information with the crime of burglary in the second degree. He was found guilty, and his punishment assessed by the jury at confinement in the penitentiary for a period of four years. From this judgment he has appealed.
No appearance was made by any one representing plaintiff in error as counsel when this case was called for oral argument; neither has any brief been filed directing the attention of the court to any supposed errors upon which the appeal was taken. This being an appeal from a conviction for a felony, we have taken the precaution to carefully examine the record, and we have discovered no errors which will warrant a reversal of the judgment.
The judgment of the district court of Okmulgee county is therefore affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 664